UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JULY 31, 2017 Commission file number 000-55369 ADAIAH DISTRIBUTION INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) Poruka iela 3 Madona LV-4801 Latvia (Address of principal executive offices, including zip code.) (775)375-5240 (Telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 141,000 shares as of September 14, 2017 ITEM 1. FINANCIAL STATEMENTS Report of Independent Registered Public Accountant To the Board of Directors and Shareholders Adaiah Distribution Gardnerville, Nevada We have reviewed the accompanying balance sheet as of July 31, 2017 and October 31, 2016, statement of operations for the three and nine months ended on July 31, 2017, and from inception to July 31, 2017, and statement of cash flows of Adaiah Distribution, Inc. for the nine months ended on July 31, 2017 and 2016, and from inception ended on July 31, 2017. This interim financial information is the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of personas responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. Darrel Whitehead Darrel Whitehead CPAs Huntington Beach, California U.S.A. September 14, 2017 18592 Main Street • Huntington Beach, California 92648 • Business: (714) 841-0995 • Fax: (714) 841-2305 info@whiteheadcpa.com • www.whiteheadcpa.com 2 ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS Nine MonthsEnded YearEnded July 31,2017 October 31,2016 (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ 2,516 $ 315 Inventory - - $ 2,516 $ 315 FIXED ASSETS Furniture & Equipment 8,000 8,000 Accumulated Depreciation - F&E (2,464 ) (2,143 ) Sewing Shop 16,940 16,940 Accumulated Depreciation - Sewing Shop (2,223 ) (1,905 ) $ 20,253 $ 20,892 TOTAL ASSETS $ 22,769 $ 21,207 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Current Liabilities: Accounts Payable - - Product Paid - Pending Shipment - - Deferred Tax Liability - - Loan Payable - Related Party 1,415 1,415 TOTAL LIABILITIES $ 1,415 $ 1,415 STOCKHOLDERS’ EQUITY Common stock: authorized 75,000,000; $0.001 par value; 141,000 shares issued and outstanding at July 31, 2017 and October 31, 2016 5,000 5,000 Additional Paid in Capital 39,000 39,000 Profit (loss) accumulated during the development stage (22,646 ) (24,208 ) Total Stockholders’ Equity $ 21,354 $ 19,792 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 22,769 $ 21,207 The accompanying notes are an integral part of these financial statements 3 ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS From Inception Three MonthsEnded Three MonthsEnded Nine MonthsEnded Nine MonthsEnded (September12, 2013) to July 31,2017 July 31,2016 July 31,2017 July 31,2016 July 31,2017 REVENUES Sales: Merchandise Sales $ 9,137 $ 10,944 $ 27,931 $ 26,823 $ 266,706 Total Income 9,137 10,944 27,931 26,823 266,706 Cost of Goods Sold: Pillow Purchases 6,436 10,930 21,608 22,961 191,507 Sales Commission - 3,180 Total Cost of Goods Sold $ 6,436 $ 10,930 $ 21,608 $ 22,961 $ 194,687 Gross Profit 2,701 14 6,323 3,862 72,019 Operating Expenses: General and administrative $ 713 $ 483 $ 4,762 $ 6,796 $ 94,672 Total Expenses 713 483 4,762 6,796 94,672 Income Before Income Tax $ 1,988 $ (469 ) $ 1,561 $ (2,934 ) $ (22,653 ) Interest Income 1 - 1 0 8 Net Income for Period 1,989 (469 ) 1,562 (2,933 ) (22,646 ) Net gain (loss) per share: Basic and diluted $ 0.0141 $ (0.0033 ) $ 0.0111 $ (0.0208 ) $ (0.1606 ) Weighted average number of shares outstanding: Basic and diluted 141,000 141,000 141,000 141,000 141,000 The accompanying notes are an integral part of these financial statements 4 ADAIAH DISTRIBUTION INC. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF CASH FLOWS (Unaudited) From inception Nine MonthsEnded Nine MonthsEnded (September12, 2013) to July 31,2017 July 31,2016 July 31,2017 Operating activities: Net Income $ 1,562 $ (2,933 ) $ (22,646 ) Adjustment to reconcile net loss to net cash provided by operations: - Changes in assets and liabilities: Increase (decrease) in Inventory - - - Increase (decrease) in Accounts Payable - - - Increase (decrease) in Pending Shipment - - - Increase (decrease) in Deferred Tax Liability - - - Net cash used by operating activities 1,562 (2,933 ) (22,646 ) Financing activities: Proceeds from issuance of common stock - - 44,000 Due to related party - - 1,415 Net cash provided by financing activities - - 45,415 Investing activities: Furniture & Equipment - - (8,000 ) Increase (decrease) Accum Depr - F&E 321 321 2,464 Sewing Shop - - (16,940 ) Increase (decrease) in Accum Depr - Sewing Shop 318 318 2,223 Net cash provided by investing activities 639 639 (20,253 ) Net increase in cash 2,201 (2,294 ) 2,516 Cash, beginning of period 315 2,505 - Cash, end of period $ 2,516 $ 210 $ 2,516 Supplemental disclosure of cash flow information: Cash paid during the period Taxes $ - $ - $ - Interest $ - $ - $ - The accompanying notes are an integral part of these financial statements 5 Adaiah Distribution Inc. Notes to the Financial Statements July 31, 2017 Note 1: Organization and Basis of Presentation Adaiah Distribution, Inc. (the “Company”) is a for profit corporation established under the corporation laws in the State of Nevada, United States of America on September 12, 2013. The Company is in the development phase of its custom pillow distribution business. As such, the Company is subject to all risks inherent to the establishment of a start-up business enterprise. The accompanying unaudited interim financial statements of Adaiah Distribution, Inc. (the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s Registration Statement on Form S-1 filed with the SEC. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the fiscal year ended October 31, 2016 as reported on Form 10-K have been omitted. Unless the context otherwise requires, all references to “Adaiah Distribution,” “we,” “us,” “our” or the “company” are to Adaiah Distribution, Inc. Note 2: Significant Accounting Policies and Recent Accounting Pronouncements Use of Estimates and Assumptions The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Due to the limited level of operations, the Company has not had to make material assumptions or estimates. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less when purchased to be cash equivalents. Fair Value of Financial Instruments ASC 825, “Disclosures about Fair Value of Financial Instruments”, requires disclosure of fair value information about financial instruments. ASC 820, “Fair Value Measurements” defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of July 31, 2017. The respective carrying values of certain on-balance-sheet financial instruments approximate their fair values. These financial instruments include cash, accrued liabilities and notes payable. Fair values were assumed to approximate carrying values for these financial instruments since they are short term in nature and their carrying amounts approximate fair value. 6 Adaiah Distribution Inc. Notes to the Financial Statements July 31, 2017 Basic and Diluted Loss Per Share The Company computes earnings (loss) per share in accordance with ASC 260-10-45 “Earnings per Share”, which requires presentation of both basic and diluted earnings per share on the face of the statement of operations. Basic earnings (loss) per share is computed by dividing net earnings (loss) available to common stockholders by the weighted average number of outstanding common shares during the period. Diluted earnings (loss) per share gives effect to all dilutive potential common shares outstanding during the period. Dilutive earnings (loss) per share excludes all potential common shares if their effect is anti-dilutive. The Company has no potential dilutive instruments, and therefore, basic and diluted earnings (loss) per share are equal. Revenue Recognition The company follows the guidelines of ASC 605-15 for revenue recognition. Revenue is recognized when the product has been prepaid by the customer, shipped from either Adaiah Distribution or one of our vendors and the product has been delivered and signed for by the customer as evidenced by the shipping company. Customers are allowed to return the products within 30 days for a refund, if the packages are unopened. Income Taxes We use the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, “Income Taxes.” Under this method, income tax expense is recognized for the amount of: (i) taxes payable or refundable for the current year and (ii) deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is provided to reduce the deferred tax assets reported if based on the weight of the available positive and negative evidence, it is more likely than not some portion or all of the deferred tax assets will not be realized. ASC Topic 740.10.30 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC Topic 740.10.40 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. We have no material uncertain tax positions for any of the reporting periods presented. Recent Accounting Pronouncements The Company does not expect the adoption of recently issued accounting pronouncements to have a significant impact on the Company’s results of operations, financial position or cash flow. Note 3: Property and Equipment Property and equipment consist of: July 31,2017 October 31,2016 Furniture & Equipment $ 8,000 $ 8,000 Sewing Shop $ 16,940 $ 16,940 Accumulated Depreciation $ (4,687 ) $ (4,048 ) $ 20,253 $ 20,892 Property, plant and equipment are stated at cost. The Company utilizes MACRS – 7 years for furniture and fixture depreciation and ADS straight-line – 40 years for the sewing shop depreciation over the estimated useful lives of the assets. 7 Adaiah Distribution Inc. Notes to the Financial Statements July 31, 2017 Note 4: Concentrations Initial sales are concentrated with one client. Sales are made without collateral and the credit-related losses are insignificant or non-existent. Accordingly, there is no provision made to include an allowance for doubtful accounts. Note 5: Legal Matters The Company has no known legal issues pending. Note 6: Debt Nikolay Titov, the Director and President of the Company, has from time to time loaned the Company funds for operational costs. The amount, $1,415 at July 31, 2017, is being carried as a loan payable. The loan is non-interest bearing, unsecured and due upon demand. Note 7: Capital Stock On October 28, 2013 the Company authorized 75,000,000 shares of commons stock with a par value of $0.001 per share. On October 28, 2013 the Company issued 4,000,000 shares of common stock for a purchase price of $0.001 per share to its sole director. The Company received aggregate gross proceeds of $4,000.00. In January 2015 a total of 1,000,000 shares were issued to a total of 30 shareholders for $.04 per share for total proceeds of $40,000. The shares were registered pursuant to a Registration Statement on Form S-1 as filed with the Securities and Exchange Commission that was declared effective on November 3, 2014. On November 29, 2015, the Company’s board of directors elected by unanimous written consent to file Articles of Amendment to its Articles of Incorporation with the Nevada Secretary of State to (i) increase the Company’s authorized number of shares of common stock from 75 million to 750 million, and (ii) increase the Company’s total issued and outstanding shares of common stock by conducting a forward split of such shares at the rate of 25 shares for every one (1) share currently issued and outstanding (the “Forward Split”). On December 4, 2015, the Company filed such Articles of Amendment with the Nevada Secretary of State. The record date for the Forward Split is December 1, 2015. On December 4, 2015, the Company filed an Issuer Company-Related Action Notification Form with FINRA requesting that the aforementioned Forward Split be effected in the market. Such notification form is being reviewed by FINRA. On December 2, 2015, the Company by written consent of the Board of Directors approved the issuance to Mr. Nikolay Titov of 16,000,000 restricted shares of the Company’s common stock in exchange for continued services as the sole member of the Board and the Company’s sole executive officer. These shares are being issued subsequent to the stock split and increased the Company’s total issued and outstanding shares following such stock split to 141 million shares. On September 19, 2016, the Company filed Articles of Amendment to its Articles of Incorporation with the Nevada Secretary of State whereby it amended its Articles of Incorporation by (i) decreasing the Company’s authorized number of shares of common stock from 750 million to 750,000, and (ii) decreasing the Company’s total issued and outstanding shares of common stock by conducting a reverse split of such shares at the rate of one (1) share for every one thousand (1,000) share currently issued and outstanding, resulting in 141,000 shares being issued and outstanding. On November 8, 2016 the Company’s request for the Reverse Split was approved by FINRA and effected in the market. The Company’s ticker symbol was also changed to “ADAD”. As of July 31, 2017 there were no outstanding stock options or warrants. 8 Adaiah Distribution Inc. Notes to the Financial Statements July 31, 2017 Note 8: Income Taxes The Company uses the asset and liability method of accounting for income taxes in accordance with ASC Topic 740, “Income Taxes.” Under this method, income tax expense is recognized for the amount of: (i) taxes payable or refundable for the current year and (ii) deferred tax consequences of temporary differences resulting from matters that have been recognized in an entity’s financial statements or tax returns. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in the results of operations in the period that includes the enactment date. A valuation allowance is provided to reduce the deferred tax assets reported if based on the weight of the available positive and negative evidence, it is more likely than not some portion or all of the deferred tax assets will not be realized. ASC Topic 740.10.30 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements and prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. ASC Topic 740.10.40 provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure, and transition. We have no material uncertain tax positions for any of the reporting periods presented. Taxes previously deferred of $3,894 reduced the tax provision for the year ended October 31, 2016. Note 9: Related Party Transactions The Company’s sole officer and director is involved in other business activities and may in the future, become involved in other business opportunities as they become available. The Company has a related party transaction involving a significant shareholder. The nature and details of the transaction are described in Note 6. On December 2, 2015, the Company by written consent of the Board of Directors approved the issuance to Mr. Nikolay Titov of 16,000,000 restricted shares of the Company’s common stock in exchange for continued services as the sole member of the Board and the Company’s sole executive officer. Note 10: Going Concern The accompanying financial statements and notes have been prepared assuming that the Company will continue as a going concern. The Company’s ability to continue as a going concern is dependent upon the Company’s ability to generate sufficient revenues to operate profitably or raise additional capital through debt financing and/or through sales of common stock. In the event the Company is not able to do so the director of the Company has agreed to provide the necessary funding for the Company to continue in a limited operations scenario for the next 12 months, which would include the costs associated with maintaining reporting status with the Securities and Exchange Commission. The failure to achieve the necessary levels of profitability or obtain the additional funding would be detrimental to the Company. 9 Adaiah Distribution Inc. Notes to the Financial Statements July 31, 2017 Note 11: Asset Purchase Agreement On May 10, 2017, the Company closed an Asset Purchase Agreement (the “Agreement”) signed February 10, 2017 with 3D Pioneer Systems Inc. (“3D”). Pursuant to the Agreement, once all terms of the agreement are met, Adaiah will acquire certain intellectual property, apps, other assets and related contractual rights held by 3D in exchange for 1 million shares of Adaiah’s common stock to a third partyfor a cash payments of $30,000, along with an obligation to make three (3) additional payments of $30,000 every ninety (90) days following the closing. The payments are held in trust until all terms of the agreement are met. The assets of 3D include intellectual property for 3D printer development, a project for the development of a 3D printing platform and marketplace and the first app, of a series of children’s apps, called Save Your Planet Kids. As of July 31, 2017, $30,000 has been advanced by a third party and is held in Trust. As the Company has no rights or obligations in relationship to this transaction until it is complete, it has not been recorded on the financial statement. Note 12: Subsequent Events The Company has evaluated events subsequent to the date these financial statements have been issued to assess the need for potential recognition or disclosure in this report. Such events were evaluated through the date these financial statements were available to be issued. Based upon this evaluation, it was determined that other than the event disclosed above, no other subsequent events occurred that require recognition or disclosure in the financial statements. 10 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors” and the risks set out below, any of which may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States dollars ($US) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this report, unless otherwise specified, all references to “common stock” refer to the common shares in our capital stock. As used in this annual report, the terms “we”, “us”, “our”, “Adaiah” and “Adaiah Distribution” mean Adaiah Distribution Inc., unless the context clearly requires otherwise. Results of Operations Our total assets at July 31, 2017 were $22,769, which was comprised of $2,516 cash in the bank and $20,253 (net) in furniture and equipment and a sewing shop. We currently anticipate that our legal and accounting fees over the next 12 months as a result of being a reporting company with the SEC, and will be approximately $10,000 per year. We received the initial equity funding of $4,000 from our sole officer and director who purchased 4,000,000 shares of our common stock at $0.001 per share. In January 2015, the Company issued 1,000,000 shares of common stock to 30 independent persons pursuant to the Registration Statement on Form S-1 for total cash proceeds of $40,000. On November 29, 2015, the Company’s board of directors elected by unanimous written consent to file Articles of Amendment to its Articles of Incorporation with the Nevada Secretary of State to (i) increase the Company’s authorized number of shares of common stock from 75 million to 750 million, and (ii) increase the Company’s total issued and outstanding shares of common stock by conducting a forward split of such shares at the rate of 25 shares for every one (1) share currently issued and outstanding (the “Forward Split”). On December 4, 2015, the Company filed such Articles of Amendment with the Nevada Secretary of State. The record date for the Forward Split is December 1, 2015. On December 4, 2015, the Company filed an Issuer Company-Related Action Notification Form with FINRA requesting that the aforementioned Forward Split be effected in the market. Such notification form is being reviewed by FINRA. On December 2, 2015, the Company by written consent of the Board of Directors approved the issuance to Mr. Nikolay Titov of 16,000,000 restricted shares of the Company’s common stock in exchange for continued services as the sole member of the Board and the Company’s sole executive officer. These shares are being issued subsequent to the stock split and increased the Company’s total issued and outstanding shares following such stock split to 141 million shares. 11 On September 19, 2016, the Company filed Articles of Amendment to its Articles of Incorporation with the Nevada Secretary of State whereby it amended its Articles of Incorporation by (i) decreasing the Company’s authorized number of shares of common stock from 750 million to 750,000, and (ii) decreasing the Company’s total issued and outstanding shares of common stock by conducting a reverse split of such shares at the rate of one (1) share for every one thousand (1,000) share currently issued and outstanding, resulting in 141,000 shares being issued and outstanding. On November 8, 2016 the Company’s request for the Reverse Split was approved by FINRA and effected in the market. The Company’s ticker symbol was also changed to “ADAD”. On May 10, 2017, the Company closed an Asset Purchase Agreement (the “Agreement”) signed February 10, 2017 with 3D Pioneer Systems Inc. (“3D”). Pursuant to the Agreement, once all terms of the agreement are met, Adaiah will acquire certain intellectual property, apps, other assets and related contractual rights held by 3D in exchange for 1 million shares of Adaiah’s common stock and a cash payment of $30,000, along with an obligation to make three (3) additional payments of $30,000 every ninety (90) days following the closing. The payments are held in trust until all terms of the agreement are met. The assets of 3D include intellectual property for 3D printer development, a project for the development of a 3D printing platform and marketplace and the first app, of a series of children’s apps, called Save Your Planet Kids. Our revenue for the three months ended July 31, 2017 and 2016 was $9,137 and $10,944, respectively. Our cost of goods sold for the three months ended July 31, 2017 and 2016 was $6,436 and $10,930 resulting in a gross profit (loss) of $2,701 and $14, respectively. Our operating expenses for the three months ended July 31, 2017 and 2016 were $713 and $483, respectively. Our net income (loss) for the three months ended July 31, 2017 and 2016 was $1,989 and $(469), respectively. Our revenue for the nine months ended July 31, 2017 and 2016 was $27.931 and $26,823, respectively. Our cost of goods sold for the nine months ended July 31, 2017 and 2016 was $21,808 and $22,961 resulting in a gross profit (loss) of $6,323 and $3,862, respectively. Our operating expenses for the nine months ended July 31, 2017 and 2016 were $4,762 and $6,796, respectively. Our net income (loss) for the nine months ended July 31, 2017 and 2016 was $1,562 and $(2,933), respectively. Our revenue from inception (September 12, 2013) through July 31, 2017 was $266,706. Our cost of goods sold for the same period was $194,687 resulting in a gross profit of $72,019. Our operating expenses for the same period were $94,672, with interest income of $8, resulting in a net income (loss) of $(22,646). As of July 31, 2017, there is a total of $1,415 in a loan payable that is owed by the company to its officer and director for expenses that he has paid on behalf of the company. The loan payable is interest free and payable on demand. The following table provides selected financial data about our Company for the period from the date of incorporation through July 31, 2017. For detailed financial information, see the financial statements included in this report. Balance Sheet Data: 7/31/2017 Cash $ 2,516 Total assets $ 22,769 Total liabilities $ 1,415 Stockholder’s equity $ 21,354 Plan of Operation for the next 12 months Because we were not able to raise sufficient capital to execute our full business plan, we are now engaged in discussions with third parties regarding alternative directions for the Company that could enhance shareholder value. On May 10, 2017, the Company closed an Asset Purchase Agreement (the “Agreement”) signed February 10, 2017 with 3D Pioneer Systems Inc. (“3D”). Pursuant to the Agreement, once all terms of the agreement are met, Adaiah will acquire certain intellectual property, apps, other assets and related contractual rights held by 3D in exchange for 1 million shares of Adaiah’s common stock and a cash payment of $30,000, along with an obligation to make three (3) additional payments of $30,000 every ninety (90) days following the closing. The payments are held in trust until all terms of the agreement are met. The assets of 3D include intellectual property for 3D printer development, a project for the development of a 3D printing platform and marketplace and the first app, of a series of children’s apps, called Save Your Planet Kids. 12 3D’s apps are designed to educate young children (starting at 2 years old) about the environment, natural resources and how to make decisions that are consistent with “green” or “save your plant” initiatives. These applications teach children to respect the planet in a fun and engaging manner, utilizing music, caricatures, numerous colors and graphic art. Utilization of the apps allows children to be creative as they paint pictures from the main application or freely from their own mind and fantasies. The apps also help children to learn to play music in a fun and interactive manner. The apps are currently available on smartphones operating on the Android platform. Once the terms of the Agreement have been met the company will proceed with the business of 3D. If we do not have the revenues we require to operate for the next 12 months funds may be loaned to us by Mr. Titov, who has informally agreed to advance us funds, however, he has no formal commitment, arrangement or legal obligation to advance or loan funds to the company. If we need additional cash and cannot raise it, we will either have to suspend operations until we do raise the cash, or cease operations entirely. Liquidity and Capital Resources At July 31, 2017 the Company had $2,516 in cash and there were outstanding liabilities of $1,415. Our director has agreed, verbally, to continue to loan the company funds for operating expenses in a limited scenario, but he has no legal obligation to do so. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. ITEM 4. CONTROLS AND PROCEDURES. Evaluation of Disclosure Controls and Procedures Management maintains “disclosure controls and procedures,” as such term is defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. In connection with the preparation of this quarterly report on Form 10-Q, an evaluation was carried out by management, with the participation of the Chief Executive Officer and the Chief Financial Officer, of the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Exchange Act) as of July 31, 2017. Based on that evaluation, management concluded, as of the end of the period covered by this report, that our disclosure controls and procedures were effective in recording, processing, summarizing, and reporting information required to be disclosed, within the time periods specified in the Securities and Exchange Commission’s rules and forms. Changes in Internal Controls over Financial Reporting As of the end of the period covered by this report, there have been no changes in the internal controls over financial reporting during the quarter ended July 31, 2017, that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting subsequent to the date of management’s last evaluation. 13 PART II. OTHER INFORMATION ITEM 6. EXHIBITS. The following exhibits are included with this quarterly filing. Those marked with an asterisk and required to be filed hereunder, are incorporated by reference and can be found in their entirety in our Registration Statement on Form S-1, filed under SEC File Number 000-55369, at the SEC website at www.sec.gov: Exhibit No. Description 3.1 Articles of Incorporation* 3.2 Bylaws* 23.1 Consent 31.1 Sec. 302 Certification of Principal Executive Officer 31.2 Sec. 302 Certification of Principal Financial Officer 32.1 Sec. 906 Certification of Principal Executive Officer 32.2 Sec. 906 Certification of Principal Financial Officer 101 Interactive data files pursuant to Rule 405 of Regulation S-T 14 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Adaiah Distribution Inc. Registrant Date: September 19, 2017 By: /s/ Nikolay Titov Nikolay Titov (Principal Executive Officer, Principal Financial Officer,Principal Accounting Officer & Sole Director) 15
